Wyly, J.
The plaintiffs sued the defendants, Duggan & Guyol, for $3522 67, and sequestered thirty-six bales of cotton belonging to them, on the ground that they have the furnisher of supplies’ privilege thereon.
*530The court gave judgment in favor of the plaintiffs for seven-twelfths of the thirty-six bales sequestered, or their proceeds in.the hands of Patton & Duggan, amounting to the sum of 12136 63.
From this judgment the delendants appeal.
It appears that Duggan & Guyol, against whom a personal judgment is sought and whose cotton was sequestered, reside in the parish of East Baton Rouge. The Fourth District Court, parish of Orleans, whose proceedings are now under revision, was without jurisdiction to try this case. Of our own motion we will notice the want of jurisdiction of the court a qua.
It is therefore ordered that the judgment appealed from be set aside, and it is now ordered that this suit be dismissed at plaintiffs’ costs in both courts.